Citation Nr: 1135137	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  07-33 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for cervical spine arthritis.

2.  Entitlement to a compensable disability rating for hypertrophia of the right eye prior to May 8, 2008, and a disability rating in excess of 20 percent thereafter.

3.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee.

4.  Entitlement to a compensable disability rating for limitation of extension of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1976 to October 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2007 and August 2008 rating decisions by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

During the course of the appeal, in December 2008, the RO granted an increased 20 percent disability rating for hypertrophia of the right eye, from May 8, 2008.  However, inasmuch as a higher disability rating is available for hypertrophia of the right eye both before and after May 8, 2008, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2010, the Veteran submitted additional medical records in support of his claims for increased ratings for his right knee disabilities.  He has not waived initial RO consideration of these medical records.  As the issues of entitlement to increased ratings for the Veteran's right knee disabilities are being remanded to the RO for other reasons, the RO will have the opportunity to review these records in the first instance.  As these records pertain solely to treatment for the right knee, no useful purpose would be served in remanding the other claims on appeal for yet more development.  Such a remand of the other issues would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The issues of entitlement to increased ratings for the Veteran's right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the period of appeal, the Veteran's cervical spine disability is manifest by objective observation of forward flexion of 15 degrees or greater with consideration of pain.

2.  Service connection is not in effect for the Veteran's left eye.

2.  Prior to May 8, 2008, the Veteran's hypertrophia of the right eye was manifest by occasional and intermittent diplopia.

3.  Since May 8, 2008, the Veteran's hypertrophia of the right eye is manifest by diplopia beyond the down 20 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a lumbar spine disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for revised DCs 5235-5243 (as in effect since September 26, 2003)) (2010).

2.  The criteria for a compensable disability rating prior to May 8, 2008, and in excess of 20 percent thereafter for hypertrophia of the right eye have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.84a, Diagnostic Codes 6061 to 6079, 6090 (as in effect prior to December 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed a letter in October 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  As this letter was sent prior to the April 2007 initial adjudication of the claims, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  VA examinations have been performed.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran. Accordingly, the Board will address the merits of the claims.

Law and Regulations-General

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Cervical Spine Disability

Effective September 26, 2003 (prior to the filing of the Veteran's claim in September 2006) the criteria for rating all spine disabilities (to include intevertebral disc syndrome (IVDS), designated under current DC 5243) are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A rating of 20 percent is assignable for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assignable for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assignable where there is unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for DCs 5235-5243 (as in effect since September 26, 2003).

Under the rating schedule, forward flexion, extension, and left and right flexion to 45 degrees, and left and right lateral rotation to 80 degrees, each, are considered normal range of motion for the cervical spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

On VA examination in January 2007, the Veteran complained of increasing pain, decreased range of motion, and radiation of pain into his right arm.  The Veteran said that his pain rated a 6 on a 0 (low) to 10 (high) pain scale.  The Veteran also reported experiencing severe flare-ups that would last all day and rate an 8 on the same pain scale.  The note indicates that the cervical spine disability did not affect the Veteran's ability to walk, and the Veteran had not had any incapacitating episodes.  The note further reflects that the Veteran was employed, and his cervical spine disability interfered with his concentration.  He was unable to do bench presses, and he was unable to work in his yard.  Flexion and extension were both measured to 30 degrees with pain.  Right and left lateral flexion were to 22 degrees with pain.  Right lateral flexion was to 8 degrees with pain, and left lateral flexion was to 10 degrees with pain.  On repetitive motion, extension was limited to 10 degrees with pain.  The examiner indicated that the examination was positive for mild paravertebral muscle spasm and tenderness.  Sensory examination was intact.

In his April 2007 Notice of Disagreement (NOD), the Veteran said that his pain and loss of mobility was much worse than indicated in the January 2007 VA examination report.  He said that his cervical spine condition caused him constant problems and interfered with all aspects of his daily life.

In his October 2007 VA form 9, the Veteran wrote that the January 2007 VA examination report was not completely accurate.  He asserted that his cervical spine disorder affected his ability to walk, and he walked with a cane.  He said that he had incapacitating episodes.  He felt that his flexion and extension ranges of motion were more limited than reported.

A private treatment record from November 2007 reflects that the Veteran had a moderate aching pain in his neck.  He also had some pain that radiated into his right shoulder region and right upper arm.  The examiner indicated that there was mild tenderness in the right side of the paraspinal muscles, and the Veteran had some limited extension.  Sensation was intact in both upper extremities.  An X-ray revealed some disc space narrowing at the C5-6 level with mild osteophyte formation.

A VA X-ray taken in December 2007 revealed a remote trauma to C5/C6 with disc space narrowing, disc calcification, and osteophytes and mild narrowing of the neural foramina.

On VA examination in July 2008, the Veteran complained of daily neck pain that would occasionally radiate into his right arm.  The examiner indicated that the cervical spine disability did not affect the Veteran's ability to walk and was not associated with any incapacitating episodes.  It was noted that his cervical spine disability did not limit his employment, but he had to curtail his yard work.  The Veteran experienced flare-ups.  Flexion was to 35 degrees.  Extension was to 30 degrees.  Rotation was to 45 degrees bilaterally, and lateral flexion was to 15 degrees bilaterally.  The examiner noted that the ranges of motion appeared to be pain free and were not additionally limited following repetitive use.  Sensory function appeared normal.  The examiner indicated that the Veteran's gait was normal for his age and body habitus.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected cervical spine arthritis is not warranted.

First addressing the General Rating Formula, the Board notes that, during the relevant time period, the Veteran's demonstrated range of motion of the cervical spine is consistent with a 20 percent rating.  In this regard, as shown on January 2007 VA examination, forward flexion of the cervical spine was to 30 degrees with pain.  Although extension was affected, no reduction in flexion was shown on repetitive motion.  On VA examination in July 2008, the range of motion findings actually improved, as flexion was shown to 35 degrees with no showing of pain.  In any case, forward flexion has not been shown to be limited to 15 degrees or less, as required for the next higher, 30 percent rating.  Furthermore, there is no ankylosis.

Specifically as regards the DeLuca factors (identified and addressed above), the Board notes that the January 2007 examiner noted that pain was associated with the cervical range of motion, and the Veteran has reported cervical pain.  However, as indicated, the criteria under the General Rating Formula are applied with or without symptoms such as pain, and during the examination, the Veteran was able to accomplish the range of motion indicated above.   The Board also notes that, while the January 2007 examiner commented that repetitive motions caused pain, he did not find that such motion caused decreased cervical flexion.  The July 2008 examiner indicated that the ranges of motion appeared to be pain free.  In short, the 20 percent rating for the cervical spine adequately compensates the Veteran for his pain and other DeLuca factors provide no basis for assignment of any higher rating.

Overall, the Board finds that the medical evidence is consistent with no more than a 20 percent rating for the cervical spine under the General Rating Formula.  Since the medical evidence does not support the assignment of the next higher rating(s) under the General Rating Formula, it logically follows that no higher rating under the General Rating Formula is assignable.  In reaching this conclusion, the Board has considered the Veteran's complaints on examination, but does not find them more probative than the objective medical findings.

The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected cervical spine disability.  However, such would not be the case here.  None of the evidence of record indicates that the Veteran has any neurological impairment other than his right upper extremity radiculopathy.  In an August 2007 rating decision, the RO awarded a 10 percent evaluation for the right upper extremity radiculopathy, and the Veteran did not appeal that decision.  Because there has been no objective evidence of neurological impairment attributable to the cervical spine disability other than the right upper extremity radiculopathy, the Board finds that there is no basis for additional separate, compensable ratings under this provision.  

Finally, the Board notes that the revised criteria provide no other basis for assigning a higher rating for the Veteran's cervical spine.  Although the revised criteria sets forth a Formula for Rating IVDS on the Basis of Incapacitating episodes, here, the disability also is not shown to involve any incapacitating episodes throughout the period applicable to the appeal.  The Board acknowledges that in October 2007 the Veteran asserted that he experiences incapacitating episodes, but the objective medical evidence of record does not support his assertions.  None of the VA or private medical records indicate that the Veteran was prescribed bed rest by a physician due to incapacitating episodes at any time relevant to the appeal.  Additionally, both the January 2007 and July 2008 VA examiners affirmatively indicated that there were no incapacitating episodes.  Although the Veteran is competent to describe his cervical pain, the Board finds that the opinions of the January 2007 and July 2008 VA examiners outweigh his assertions.  The January 2008 and July 2008 VA examiners are impartial professionals who objectively reported the results of a medical examination.  Concerning the Veteran's statements, the Board notes that personal interest may affect the credibility of the evidence.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Also see Spencer v. West, 13 Vet. App. 376 (2000).

The Board has additionally considered the Veteran's assertions that his VA examinations were inadequate.  However, he has not given specific reasons why they were inadequate beyond asserting that his symptoms were more severe than the examiners reported.  The record does not indicate that the Veteran has had any medical training.  The January 2007 examination was performed by a nurse practitioner.  The July 2008 examination was performed by a doctor.  Both examination reports include a history of the Veteran's disorder, discussion of flare-ups and incapacitating episodes, range of motion findings, and sensory findings.  The Board finds that both examinations were adequate for rating purposes.

For all of the aforementioned reasons, the Board finds that a disability rating in excess of 20 percent for cervical spine arthritis is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Hypertrophia of the Right Eye

In December 2008, the schedular criteria for rating disabilities of the eye were revised.  73 Fed. Reg. 66543-54 (November 10, 2008).  These revisions are applicable only to those claims filed on and after November 10, 2008.  Id., at 66544.  The appellant's claim was filed long prior to that time and these revised criteria are not applicable in this case.

The Veteran's hypertrophia of the right eye has been rated under Diagnostic Code (DC) 6092, for diplopia due to limited muscle function.  See 38 C.F.R. § 4.84a (as in effect prior to December 2008).  Under this provision, the disability is to be rated under the criteria of DC 6090.  Id.

Under Diagnostic Code 6090, ratings are based on the degree of diplopia and the equivalent visual acuity.  The ratings are applicable to only one eye.  A rating cannot be assigned for both diplopia and decreased visual acuity or field of vision in the same eye.  When diplopia is present and there is also ratable impairment of visual acuity or field of vision of both eyes, the ratings for diplopia will be applied to the poorer eye while the better eye is rated according to the best-corrected visual acuity or visual field.  38 C.F.R. § 4.84a, Diagnostic Code 6090, Note (2).  

When the diplopia field extends beyond more than one quadrant or more than one range of degrees, the evaluation for diplopia will be based on the quadrant and degree range that provide the highest evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 6090, Note (3).  

When diplopia exists in two individual and separate areas of the same eye, the equivalent visual acuity will be taken one step worse, but no worse than 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 6090, Note (4).  

If the diplopia is from 31 to 40 degrees, it is rated (a) equivalent to 20/40 visual acuity if it is up; (b) equivalent to 20/70 visual acuity if it is lateral; and (c) equivalent to 20/200 visual acuity if it is down.  

If the diplopia is from 21 to 30 degrees, it is rated (a) equivalent to 20/70 visual acuity if it is up; (b) equivalent to 20/100 visual acuity if it is lateral; and (c) equivalent to 15/200 visual acuity if it is down.  

If the diplopia is central at 20 degrees, it is rated equivalent to visual acuity of 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 6090.  

Diplopia which is only occasional or correctable is not considered a disability.  38 C.F.R. § 4.77.

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  The assignment of disability evaluations for visual acuity is a purely mechanical application of the rating criteria.  A disability rating is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. §§ 4.83a.

A noncompensable rating is warranted for impairment of central visual acuity when vision in both eyes is 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6079. 

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is 20/100 and vision in the other eye is correctable to 20/40; (2) when vision in one eye is 20/70 and vision in the other eye is correctable to 20/40; (3) when vision in one eye is 20/50 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is 20/50 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a.

When visual acuity in one eye is 5/200, a 30 percent rating is applicable when corrected visual acuity in the other eye is 20/40, and a 40 percent rating is assigned when the visual acuity in the other eye is 20/50.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6073, 6074; see Butts v. Brown, 5 Vet. App. 532 (1993). 

Again, the Veteran is in receipt of a noncompensable disability rating for his right eye hypertrophia prior to May 8, 2008.

A VA ophthalmology note from September 2006 reflects that the Veteran had corrected visual acuity of 20/20 in one eye and 20/25 in the other eye (the note does not specify which reading is applicable for which eye).  Intermittent diplopia was noted, and the examiner indicated that the Veteran had previously tried a corrective prism in his glasses with no success.  The optometrist reiterated that a prism would not be beneficial for the Veteran, as his diplopia was intermittent.

On VA examination in December 2006, it was noted that the Veteran had problems with intermittent double vision.  The Veteran indicated that he would occasionally misjudge distances.  The examination report reflects that the Veteran denied decreased vision, distorted vision, visual field defect, history of eye injury, watery eyes, eye swelling, or the use of eye drops.  Corrected visual acuity at distance was 20/20 in the right eye and 20/25 in the left eye.  Corrected visual acuity at near was 20/20 in the right eye and 20/20 in the left eye.  Extraocular motility examination was noted to be normal except for the presence of a questionable slick of hypertrophia in the right eye.  External examination, papillary examination, intraocular pressure examination, anterior segment examination, lens examination and posterior examination were found to be normal in both eyes.  A Goldman diplopia screen was performed and did not elicit diplopia in any field of gaze.  The diagnosis given was intermittent diplopia, none currently.

A January 2008 VA ophthalmology note contains the Veteran's complaints of vertical diplopia.  Corrected visual acuity was 20/20 in the right eye and 20/30 in the left eye.  The examiner indicated that right and left gaze could not elicit hypertrophia, but there was a right hypertrophia with a right head tilt.  The examiner gave a diagnosis of residual right hypertrophia in right tilt.

A March 2008 private eye examination report contains the Veteran's complaints of double vision.  It was noted that the Veteran felt that his double vision had worsened over the previous few years.  Corrected visual acuity was 20/20 in the right eye and 20/20 in the left eye.  The diagnoses given were right superior oblique palsy longstanding, and diplopia.  The examiner interpreted the results in a March 2008 letter, in which the examiner clarified that the Veteran suffered from intermittent diplopia and intermittent right hypertrophia.

After a careful consideration of the record under the laws and regulations as set forth above, the Board finds that a compensable evaluation for the Veteran's diplopia for the period prior to May 8, 2008 is not warranted.  In this regard, the competent medical evidence of record does not establish constant diplopia.  The only medical evidence which gives any indication that the Veteran's diplopia was constant is the March 2008 private eye examination report which reflects a diagnosis of diplopia without a qualification.  However, in a letter summarizing the results of the examination, the examiner clarified that the Veteran's diplopia and hypertrophia were intermittent.  All of the other medical evidence of record pertaining to this period describes the Veteran's diplopia as intermittent or occasional.  As noted above, diplopia which is intermittent or occasional warrants a noncompensable disability rating.  Additionally, the Veteran's corrected visual acuity was shown to have been at worst 20/25 in an unspecified eye and 20/30 in the left eye.  This equates to a noncompensable disability rating.

For the period since May 8, 2008, the Veteran is assigned a 20 percent evaluation for his right eye disability.

A private treatment record from May 2008 reflects that the Veteran experienced diplopia.  Corrected visual acuity was 20/20 in the right eye and 20/20 in the left eye.  The Veteran's diplopia was described as significant and frequent.  The areas of double vision were noted to be as follows:  left gaze, 19 percent; right gaze, 26 percent; down gaze, 5 percent; upgaze, no diplopia.  No indication was given regarding the manner of diplopia testing.

In June 2008, the Veteran submitted the uninterpreted results of a Laser Lancaster Test.

In August 2008, M.L.P. submitted a letter indicating that the Veteran walked with his head tilted while on active duty from January 1994 to January 1995.

On VA examination in August 2008, the Veteran complained of intermittent double vision in his primary gaze and in most directions of gaze.  He said that he tilted his neck to decrease his diplopia.  He indicated he had blurry vision at distance without his glasses, and he suffered from watery eyes and eye swelling a few times per week.  It was noted that the Veteran denied decreased vision, distorted vision, visual field defect, and history of eye injury.  Corrected visual acuity was 20/25 in the right eye and 20/25 in the left eye.  External examination revealed an intermittent left head tilt.  No proptosis or ptosis was present.  Confrontational visual fields were full.  Extraocular motility was full.  The examiner wrote that no right hypertrophia was present in the primary gaze or in any other cardinal direction of gaze.  Intraocular pressure was 14 in the right eye and 16 in the left eye.  Slit lamp examination of the anterior segment revealed normal lids, lashes, adnexa, conjunctivae, sclera, cornea, anterior chamber, and iris of each eye.  There was trace nuclear sclerosis of each eye.  

The Goldman perimeter chart associated with the examination report shows diplopia in the right gaze in the 51 to 60 degree range, diplopia in the left gaze in the 31 to 40 degree range, and diplopia in the downgaze in the 31 to 40 degree range.  There was no diplopia present in upgaze.  

The evidence does not show that a rating in excess of 20 percent is warranted based upon the findings of the Veteran's visual acuity, visual fields or diplopia.  According to the Goldman Perimeter Chart associated with the August 2008 VA examination report, the Veteran has right eye diplopia in the right gaze, left gaze, and downgaze.  Applying the findings of the Goldman Perimeter Chart to Diagnostic Code 6090, his lateral diplopia is comparable to right eye visual acuity of 20/70, and his down diplopia is comparable to right eye visual acuity of 20/200.  As the down diplopia finding of 20/200 provides a higher evaluation, it will be used in this analysis.  38 C.F.R. § 4.84a, Diagnostic Code 6090, Note (3).

The Board further recognizes that diplopia exists in multiple areas of the right eye, thus the equivalent visual acuity will be increased from 20/200 to the next poorer level of visual acuity-15/200.  38 C.F.R. § 4.84a, Diagnostic Code 6090, Note (4).  The Veteran's left eye is not service connected and thus is considered to have a visual acuity of 20/40 for evaluation purposes.  Applying th3e aforementioned corrected vision values to Table V fails to produce a rating higher than 20 percent.  See 38 C.F.R. § 4.84, Diagnostic Code 6077.

Again, a 20 percent disability rating is applicable when the central visual acuity in one eye (poorer eye - in this case the right eye) is 15/200 and vision in the other (better eye - the left eye in this case) is 20/40.  Essentially, the Veteran's left eye is evaluated as 20/40 which is considered "normal" for VA rating purposes as it is not service connected.  According to Table V, when vision in one eye is 15/200, a rating in excess of 20 percent is assignable only when the vision in the other eye is 20/50.  See 38 C.F.R. § 4.84a, Table V.  Therefore, a higher rating from May 8, 2008 may not be awarded under Diagnostic Code 6090.

Conclusion

Consideration has been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As such, referral for extraschedular consideration is not in order here.

For all the foregoing reasons, the Board finds that there is no basis for further staged disability ratings of any of the disabilities considered in this appeal, pursuant to Hart, and that the claims for increased ratings must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at  53-56.


ORDER

A disability rating in excess of 20 percent for cervical spine arthritis is denied.

A compensable disability rating for hypertrophia of the right eye prior to May 8, 2008, and a disability rating in excess of 20 percent thereafter is denied.


REMAND

As noted above, in February 2010, the Veteran submitted additional medical records in support of his claims for increased ratings for his right knee disabilities.  He has not waived initial RO consideration of these medical records.  As the issues of entitlement to increased ratings for the Veteran's right knee disabilities are being remanded to the RO for other reasons, the RO will have the opportunity to review these records in the first instance.

Also in February 2010, the Veteran indicated that he received treatment for his right knee from Dr. R.D.G.  He submitted a VA form 21-4142 authorizing VA to obtain his treatment records from Dr. R.D.G.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  While this case is in remand status, the RO/AMC must obtain these treatment records as authorized by the Veteran.

Additionally, in February 2010, the Veteran asserted that his right knee disorders had worsened in severity since his prior VA examination.  He indicated that he recently had been diagnosed with bursitis.  In Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991), the Court held that the duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  In consideration of the Veterans assertions and new diagnosis of bursitis, the Board finds that the Veteran should be afforded a new VA examination in connection with his claims for higher ratings for his right knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his right knee disabilities that is not evidenced by the current record.  The RO/AMC must gather any outstanding VA treatment records  and provide the Veteran with authorization forms for the release of any identified outstanding private treatment records (to particularly include the treatment records from Dr. R.D.G.).  Any such records must be obtained and associated with the claims folder.  If any identified private records cannot be obtained, the Veteran must be so informed and provided an opportunity to submit any copies thereof in his possession.

2.  Upon the passage of a reasonable amount of time or upon the Veteran's response, the Veteran will be afforded an examination to determine the current severity of his service-connected right knee disabilities.  The following considerations will govern the examination:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the examination, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.

b. After reviewing the claims file and examining the Veteran, the examiner must provide an opinion on the current symptomatology and severity of the Veteran's service-connected right knee disabilities, to include range of motion findings, evidence of instability or locking, and evidence of flare-ups, as well as addressing whether there is any weakness, incoordination, or lack of endurance on repetitive motion.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, the examiner should so state.  

d. If the examiner responds to the above inquiry that he or she cannot so opine without resort to speculation, the RO/AMC will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

3.  The RO/AMC will provide the Veteran timely notice of the day, time, and location of the scheduled examination and notify him that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for the examination, a copy of the notification letter sent to the Veteran, or a computer printout with the relevant information, showing that notice scheduling the examination was sent to the last known address will be added to the record.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  Thereafter, the RO/AMC will review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be taken.  

5.  After the above have been completed, the RO/AMC will re-adjudicate the Veteran's claims for higher ratings for his service-connected right knee disabilities based on all of the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


